Fourth Court of Appeals
                               San Antonio, Texas
                                      June 16, 2016

                                   No. 04-16-00172-CV

                               Susan Lori WIEDENFELD,
                                       Appellant

                                            v.

                               Charles Alan MARKGRAF,
                                        Appellee

                From the 224th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2015-CI-12374
                     Honorable Cathleen M. Stryker, Judge Presiding


                                     ORDER
       Appellant's Motion for Extension of Time to File Brief is hereby GRANTED. Time is
extended to June 27, 2016.



                                                 _________________________________
                                                 Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of June, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court